Citation Nr: 1612757	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-19 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in Portland, Oregon


THE ISSUE

Entitlement to service connection for a thoracic spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1950 to October 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The June 2013 statement of the case also addressed the issue of entitlement to an increased initial rating for posttraumatic stress disorder.  However, the Veteran specifically limited his substantive appeal to the issue of service connection for the issue decided herein.  Accordingly, the posttraumatic stress disorder is not before the Board at this time.

In February 2016, the Veteran presented testimony at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran's current thoracic spine disability is related to a back injury incurred in service.


CONCLUSION OF LAW

The criteria for service connection for the thoracic spine disability are met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Given the fully favorable disposition of the claim on appeal, the Board finds that any error with regard to notification and development are not prejudicial.

Analysis

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the Veteran contends that he should be service-connected for a thoracic spine disability.  See notice of disagreement of April 2011 ("Veteran is also filing on his back issue (upper) as the VA stayed focused on his lower back that was not the issue at hand").  As the Veteran has made clear that he is not seeking service connection for a low back disorder, the issue has been characterized as shown on the title page.

The Veteran contends that he injured his mid-back in his fall during service.  

During the Board hearing, the Veteran indicated that he has suffered symptoms since his back injury in service and that it has gotten worse as he gets older.  He indicated that he did not seek medical treatment during service or after service for his back disability.  He asserted that there has been no other injury after or before his fall during service to that same area.  

The Board notes that the post-service medical evidence establishes that the Veteran has a current thoracic spine disability.  VA x-ray results from May 2013 indicate that there are mild to moderate degenerative changes of the mid-thoracic spine with a component of hyperostosis and mild to moderate anterior compression deformity of T6, likely chronic.  There are a few other more mild compression deformities in this region as well.  

In regard to an in-service injury, the Veteran reported that he was exiting a troop carrier backwards when he fell onto a hard object.  The Board accepts the Veteran's report of this accident as consistent with the circumstances of his service.  38 U.S.C.A. § 1154.  Therefore, the only remaining consideration is whether the Veteran's current back disability is related to his in-service injury.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

Service treatment records are unavailable due to fire-related reasons.  

The Veteran was afforded a VA examination in May 2013.  The diagnosis was degenerative changes, thoracolumbar spine.  The examiner noted that the Veteran stated that he injured his back falling from a troop carrier in early summer 1951 while in Korea.  The examiner noted no imaging done at the time.  He reported that service treatment records were lost but the back injury is conceded.  He indicated that the Veteran did not seek treatment for upper back until sometime during the 1970's and he chose to primarily see chiropractors.  

After an evaluation of the Veteran and review of the claims file, the examiner opined that it is less likely than not that the Veteran's current back disability was incurred in or was caused by the in-service injury.  He explained that since the Veteran did not seek treatment until 20 to 25 years following active duty, it is difficult to trace back problems back to this single event.  He further noted that the Veteran's changes in thoracic spine are chronic in nature and the compression deformities in thoracic spine are multiple.  

In a written letter dated June 2013, a private physician noted that he wrote the letter at the request of the Veteran who stated that in approximately 1951 while serving in the Army in Korea during wartime he fell out of the back of a truck landing on his upper shoulders causing a flexion injury to his mid back causing pain in his mid-back.  He noted the Veteran's report that at the time he had to get up and move because they were under attack.  

The physician stated that upon examination the Veteran has tenderness over the T6 level of the thoracic spine.  He indicated that an x-ray examination of this area done at Longview Radiology on February 18, 2009 showed anterior wedging of the T6 vertebrae.  He reported that a comparison was made with an examination that had been done previously and it was not considerably changed from the previous examination.  He noted this was felt to be a compression fracture of a T6 vertebrae and also noted was diffuse and a vertebral disc disease of a degenerative process.  The examiner concluded that the fracture's age is indeterminate but is certainly consistent with the Veteran's described injury as above.  

After a careful review of the record, the Board has determined that service connection for the claimed thoracic spine disability is warranted.  As stated above, the Veteran's service treatment records are not available for review.  However, the Board finds credible that the Veteran injured his back in service.  Thus, there is an in-service incurrence of a thoracic spine injury.  

Moreover, the Board finds that the weight of the more probative evidence of record indicates that the Veteran's current thoracic spine disability is related to his in-service injury.  In considering the medical opinions the Board finds that the private examiner's positive opinion has greater probative value than the VA examiner's negative opinion.  The Board notes that the probative value of a medical opinion primarily comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examiner did not consider the Veteran's testimony of record indicating that he has suffered from thoracic spine symptoms since service.  The Veteran's statements to VA concerning on-going symptoms of his back injury since service are found to be credible.  These symptoms were ultimately diagnosed as a compressive deformity of T6 with other compression deformities in that region and degenerative changes.  Thus, as the VA examiners' conclusion did not consider the Veteran's competent and credible lay statements asserting experiencing symptoms related to his back injury since service, the opinion is of low probative value.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

Given the low probative value of the VA examiner's opinion; the Veteran's competent and credible testimony that he incurred a back injury in service with continuing symptoms thereafter; along with the private examiner's June 2013 opinion that the Veteran's back fracture's age is indeterminate but is certainly consistent with the Veteran's described in-service injury, the evidence weighs in favor of the Veteran as to whether his thoracic spine disability is related to service.  As such, service connection is warranted.  38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. § 3.303(a).


ORDER

Service connection for the thoracic spine disability is granted.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


